Citation Nr: 0030382	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-08 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,510, to 
include the question of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
January 1968; he died on December [redacted], 1997.  The 
appellant is his surviving spouse.

This matter arises from an October 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at Chicago, Illinois, Regional Office 
(RO).  Therein, it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  In December 1997, the appellant submitted an application 
for improved death benefits, and indicated that her only 
income was $48 monthly from a private pension fund.  Based 
upon that information, VA awarded the appellant improved 
death pension benefits in the amount of $585 monthly, 
effective January 1, 1998.

2.  In March 1998, the appellant reported that she began 
working in January 1998, and was earning $271.25 weekly.  VA 
then asked the appellant to clarify her employment status.

3.  By letter dated April 8, 1998, the appellant reported 
that she had begun working full time, and stated that if "I 
do qualify for future widow's pension, please send it to my 
new address."

4.  VA did not take action to terminate the appellant's 
improved death pension benefits based upon her verification 
of her employment until July 30, 1998; this was done 
retroactively, effective February 1, 1998.  The overpayment 
now at issue ensued.

5.  The overpayment at issue was solely the result of VA 
administrative error.


CONCLUSION OF LAW

The overpayment of improved death pension benefits in the 
amount of $3,510 was improperly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2), 
3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has questioned the 
validity of the indebtedness at issue; her contentions 
indicate that she believes that she was not at fault in the 
creation of the indebtedness, but, instead, that it resulted 
solely from VA administrative error.  Because the appellant 
has questioned the validity of the indebtedness, the first 
question for Board consideration is whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

The overpayment at issue resulted after the appellant timely 
notified VA that she 

had begun working.  Despite this notice first received by VA 
in early March 1998 (and perhaps as early as February 26, 
1998), action on this information was not taken by the RO 
until late July 1998.  The RO then retroactively terminated 
the appellant's pension entitlement, thereby creating the 
overpayment of $3,510.

The question for Board consideration is whether the 
overpayment at issue resulted from administrative error.  See 
38 U.S.C.A. § 5112(b)(10).  Such error is one which does not 
involve either an act of commission or omission by the 
beneficiary, and which results in an erroneous award of 
monetary benefits.  In the instant case, the appellant 
notified VA of her employment shortly after it began.  She 
did this telephonically.  Rather than taking action on this 
information, VA instead requested that the appellant confirm 
this information in writing.  The appellant did so in a 
timely fashion, and indicated that she was unsure regarding 
her continued entitlement to improved death pension benefits.  
Had the RO employed the provisions of 38 C.F.R. 
§ 3.660(a)(1), the appellant's pension entitlement would have 
been terminated timely and the overpayment at issue would not 
have occurred.  Given that the overpayment at issue resulted 
from undue delay by the RO in implementing the applicable 
regulations regarding the appellant's continued entitlement 
to improved death pension benefits, VA was at fault in the 
creation of the indebtedness.  Conversely, neither an act of 
commission or omission by the appellant was involved in the 
debt's creation.  As such, the overpayment at issue resulted 
solely from VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10).  As such, it was improperly created.

In view of the Board's foregoing findings, the issue of the 
appellant's entitlement to waiver of recovery of the improved 
death pension overpayment of $3,510 is moot.



ORDER

Because the overpayment of improved death pension benefits in 
the amount of $3,510 was improperly created, the benefit 
sought on appeal is granted.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals
